Citation Nr: 0218229	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-16 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to non-service connected pension benefits.

(The issues of entitlement to a rating in excess of 10 
percent for the service connected bilateral pes planus and 
entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU) will be the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1959 to April 
1962 and from February 1963 to February 1966.

This appeal arises from a May 1999 rating decision of the 
Detroit, Michigan Regional Office (RO), which granted 
service connection for bilateral pes planus and assigned a 
10 percent evaluation.  By rating decision in November 
1999, entitlement to TDIU benefits and entitlement to non-
service connected pension benefits were also denied.

The Board is undertaking additional development on the 
issues of entitlement to a rating in excess of 10 percent 
for the service connected bilateral pes planus and 
entitlement to TDIU benefits pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9 (a) (2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2.  The veteran failed, without good cause, to report for 
a VA examination in April 2002, which was scheduled to 
evaluate the severity of his claimed psychiatric 
disability for purposes of determining his entitlement to 
a nonservice-connected pension benefits.

3.  The amended law, in effect from September 17, 2001, 
concerning eligibility for nonservice-connected pension, 
is more favorable to the veteran than the law in effect 
prior to September 17, 2001.

4.  The veteran has been determined to be disabled for 
purposes of Social Security Administration benefits.


CONCLUSIONS OF LAW

1.  The claim for a permanent and total disability rating 
for pension purposes prior to September 17, 2001, is 
denied as a matter of law.  38 C.F.R. § 3.655 (2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The appellant is entitled to a permanent and total 
disability rating for pension purposes from September 17, 
2001.  38 U.S.C.A. § 1502 (West 1991), amended by § 206(a) 
of the "Veterans Education and Benefits Expansion Act of 
2001" (VEBEA), Pub. L. No. 107-103, 115 Stat. 976 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

In November 2000 the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)).  The VCAA applies to 
all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a 
law administered by VA as part of that notice (to include 
what evidence, if any, will be obtained by the claimant, 
and which evidence, if any, will be retrieved by VA).  The 
VCAA also requires VA to assist a claimant in obtaining 
such evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001). See also Quartuccio v. Principi, 16 Vet.App. 183 
(2002), where the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the duty to notify requirements 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), set forth 
in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  As set 
forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the 
VCAA.  

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the May and 
November 1999 rating decisions of the evidence needed to 
substantiate his claim.  He was provided an opportunity to 
submit such evidence.  In the June 1999 and September 2000 
statements of the case and the March and June 2002 
supplemental statements of the case, the RO notified the 
veteran of all regulations relating to his claim, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence 
and argument in support of his claim.  In addition, the RO 
has informed the veteran as to VA's duty to assist him in 
obtaining evidence for his claim, what had been done to 
assist the veteran with his claim, and what information or 
evidence that VA would need from the veteran.  The Board 
finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 
5103 (West Supp. 2001) in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claim (to include what evidence VA would obtain and what 
evidence the veteran would obtain).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All 
available private and VA treatment records have been 
obtained and the veteran has been provided with VA 
examinations.  Moreover, Social Security Administration 
(SSA) records have been obtained.  In short, VA has 
fulfilled the duty to assist by aiding the veteran in 
obtaining evidence that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


Non-service connected pension claim

The Board notes that the veteran meets certain basic 
eligibility requirements for VA pension benefits as he 
served on active duty for a period of ninety days or more 
during a period of war.  38 U.S.C.A. § 101(11), (29); 
1521(a), (j)(1) (West 1991).  Thus, the issue is whether 
the veteran is permanently and totally disabled for VA 
pension purposes within the meaning of governing law and 
regulations. 38 U.S.C.A. §§ 1155; 1502; 1521 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 3.323(b)(1), 3.340(b), 
3.342, 4.15, 4.16(a), 4.17, 4.18, 4.19, 4.20, 4.25, 4.27 
(2002).


Law prior to September 17, 2001

Prior to September 17, 2001, permanent and total 
disability for pension purposes could be shown in one of 
two ways in accordance with VA regulations, which provide 
a combination of "objective" and "subjective" standards.  
Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).  The pre-
September 17, 2001 law provided that permanent and total 
disability may be shown in one of two ways: (1) the 
veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard based on the 
disabilities, age, occupational background and other 
related factors of the individual veteran whose claim is 
being adjudicated); or, even if the veteran is employable,  
(2) the veteran suffers from a lifetime disability that is 
sufficient to render it impossible for the average person 
to follow a substantially gainful occupation (the 
"objective" standard, based on the percentage ratings 
assigned for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and the permanence 
of those percentage ratings for pension purposes required 
by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), (2) (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19 (2002); Brown, 2 Vet. App. at 
446.

In reaching a determination of a permanent and total 
disability for pension purposes, the RO must initially 
apply the percentage standards of 38 C.F.R. § 4.16(a) and 
the requirements of 38 C.F.R. § 4.17 (the objective 
standard).  If a permanent and total disability rating is 
not warranted under the objective standard, and the 
veteran is unemployable, the RO should refer the claim to 
the adjudication officer for consideration of entitlement 
to a permanent and total disability rating pursuant to the 
extra-schedular criteria set forth at 38 C.F.R. §§ 
3.321(b)(2), 4.17(b) (the subjective standard).  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) (whether 
a permanent and total disability could have been assigned 
on an extra-schedular basis under 38 C.F.R. § 3.321(b)(2) 
should have been considered).

In applying the objective standard, the reductions in the 
minimum percentage requirements of 4.16(a) based on age 
were rescinded in an amendment to 38 C.F.R. § 4.17.  See 
56 Fed. Reg. 57,985 (1991).  In addition, in the course of 
adjudicating a claim for pension, the RO must make 
determinations as to whether any of the disabilities in 
question are the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 1521(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 4.17a (2002).  Finally, evaluations for 
service-connected disabilities may be combined with 
evaluations for disabilities not shown to be service 
connected and not the result of the veteran's willful 
misconduct or vicious habits.  38 C.F.R. § 3.323(b)(2) 
(2002).

In this case, the veteran underwent an examination in 
October 1993 as part of his SSA claim.  The diagnoses 
included somatoform pain disorder.  An August 1994 SSA 
decision granted disability benefits based on the 
veteran's flat feet and the somatoform pain disorder.  The 
SSA records were received in October 2001.  

A March 2002 VA examination request worksheet shows that 
it was noted at the RO that a psychiatric diagnosis was 
part of the medical records received from the SSA.  The 
purpose of the requested examination was to determine 
whether the veteran suffered from a permanent psychiatric 
disability.  In a March 2002 letter from the veteran's 
representative, it was requested that VA take immediate 
action on the veteran's claim.  

In April 2002, the veteran contacted VA and indicated that 
he did not have the money to go to Milwaukee to be 
examined.  He wanted the examination conducted in 
Michigan.  The veteran was informed that the Iron Mountain 
VAMC did not conduct psychiatric examinations.  The 
veteran indicated that he did not want to follow through 
with his claim.  Also received in April 2002 was a written 
statement from the representative indicating that the 
veteran had no further evidence to submit.  A supplemental 
statement of the case was issued in June 2002 in which the 
veteran was provided written notice of the provisions of 
38 C.F.R. § 3.655.  Later in June 2002, the representative 
indicated in writing that the veteran would have an 
estimated driving time of close to 8 hours to go to 
Milwaukee for an examination.  Accordingly, it was 
requested that either the VA examination should be 
rescheduled in Marquette or that the case be immediately 
certified to the Board.  A July 2002 report of contact 
shows that the veteran's representative was informed that 
the clinic in Marquette was unable to provide VA rating 
examinations.  In a November 2002 written submission, the 
representative again raised the issue of an alternative 
venue for a VA psychiatric examination.  It was noted that 
the Iron Mountain VAMC listed psychiatry and psychology as 
services provided on a web site.  

VA regulations provide that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination or 
reexamination scheduled in conjunction with an original 
claim other than a compensation claim, a reopened claim 
for a benefit which was previously denied, or a claim for 
an increase, the claim shall be denied. 38 C.F.R. § 
3.655(a) & (b) (2001).

The Court has held that the burden is on the Secretary to 
demonstrate that notice was sent to appellant's "latest 
address of record," and, in addition, the Secretary must 
show that the appellant lacked "adequate reason," see 38 
C.F.R. § 3.158(b), or "good cause,"  38 C.F.R. § 3.655, 
for failing to report for the scheduled examination.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an 
immediate family member.  38 C.F.R. § 3.655(a) & (b) 
(2001). Further, the Court has held that VA has a duty to 
fully inform the veteran of the consequences of his 
failure to report for a scheduled examination.  See 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).

The Board would point out that, although VA is required by 
statute and case law to assist appellants in the 
development of claims, "[t]he duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  When, as here, a claimant fails to report for 
an examination in conjunction with a claim for a 
nonservice- connected pension, the claim shall be denied 
absent a showing of good cause.  38 C.F.R. § 3.655 (2001).  
In this case, there is no dispute that the veteran 
received notice of the VA examination which was scheduled 
in April 2002 as he contacted VA and canceled the 
examination.  

Examples of good cause for the failure to report for an 
examination, as enumerated under section 3.655 (a) 
include, but are not limited to the illness or 
hospitalization of the claimant or the death of an 
immediate family member.  The veteran has not offered a 
reason which constitutes good cause for his failure to 
report for the scheduled examination under 3.655.  He has 
only indicated that an 8 hour drive to Milwaukee for 
examination was too long or expensive.  It has been 
explained to the veteran and his representative that the 
Iron Mountain VAMC and the Marquette clinic could not 
facilitate a psychiatric rating examination.  The veteran 
was informed in June 2002 that his pension claim had been 
denied as he had failed to report for a VA psychiatric 
examination.  Moreover, he was provided with the 
provisions of section 3.655 which dictate that a pension 
claim will be denied if the veteran fails to report for a 
VA examination without good cause.  The veteran's 
proffered reasons for his failure to report fall short of 
the types of exculpating reasons listed in section 3.655.

Accordingly, the veteran's claim of entitlement to a 
nonservice-connected pension, prior to September 17, 2001, 
is denied because of his failure to report for a VA 
examination without evidence of good cause for the failure 
to appear.  See 38 C.F.R. § 3.655 (2002).


Law after September 17, 2001

On December 27, 2001, the President signed the VEBEA, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In pertinent part, 
that law amended 38 U.S.C. § 1502 to require VA to presume 
that a veteran is permanently and totally disabled if the 
veteran is: a patient in a nursing home for long-term care 
due to disability; determined to be disabled for any 
purpose of Social Security Administration benefits; 
unemployable as a result of disability reasonably certain 
to continue throughout the life of the veteran; or 
suffering from either a permanent disability which would 
render it impossible for the average person to follow a 
substantially gainful occupation or any disease or 
disorder that the Secretary of VA determines justifies a 
finding that the veteran is permanently and totally 
disabled.  38 U.S.C.A. § 1502 (West 1991), amended by § 
206(a) of the VEBEA, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The amendments were effective September 17, 2001.  
VEBEA, § 206(a), Pub. L. No. 107-103, 115 Stat. 976 
(2001).

When a law or regulation changes after a claim has been 
filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
law expressly provides an effective date and does not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended law prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991).  

Therefore, the Board will evaluate the veteran's claim for 
nonservice-connected pension from September 17, 2001, 
under both the old law and the new law in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In this 
case, as noted above, under the old law, because an 
examination of the veteran is necessary in order to 
establish entitlement to the benefit sought and because 
the veteran failed to report for the VA examination, the 
veteran's claim must be denied.  Under the new law, 
however, an August 1994 decision of the Social Security 
Administration shows that the veteran was considered to be 
disabled under the Social Security Act.  Due to the fact 
that the veteran has been determined to be disabled for 
purposes of Social Security Administration benefits, he is 
presumed to be permanently and totally disabled, and 
entitlement to nonservice-connected pension may be 
established without a VA examination.  Therefore, the new 
legislation is more favorable to the appellant's claim and 
shall be applied effective from September 17, 2001.  
Accordingly, the evidence shows that the appellant is 
permanently and totally disabled for purposes of 
nonservice-connected pension benefits from September 17, 
2001.


ORDER


Entitlement to a permanent and total rating for 
nonservice- connected pension purposes, including 
extraschedular consideration, prior to September 17, 2001, 
is denied.

Entitlement to a permanent and total rating for 
nonservice- connected pension purposes, from September 17, 
2001, is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

